        Case 1:21-cr-00067-DLC Document 30 Filed 04/28/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :               21cr67 (DLC)
                                         :
 DANIEL KAMENSKY,                        :                   ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     The defendant is scheduled to be sentenced in person in

Courtroom 18B, 500 Pearl Street, on May 7, 2021 at 11:00 AM.            In

light of the ongoing COVID-19 pandemic, it is hereby

     ORDERED that all individuals seeking entry to 500 Pearl

Street must complete a questionnaire and have their temperature

taken before being allowed entry into the courthouse.            To gain

entry to 500 Pearl Street, follow the instructions provided

here:

     https://www.nysd.uscourts.gov/sites/default/files/2020-
     10/QR%20Sign%20-%20Public_Media_v.5.pdf

     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.           Individuals

also must wear either one N95 mask or two face masks that cover

the person’s nose and mouth at all times in the courthouse

unless the Court authorizes their removal.          Bandannas, gaiters,

and masks with valves are not permitted.
Case 1:21-cr-00067-DLC Document 30 Filed 04/28/21 Page 2 of 2
